DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 06/25/2021, with respect to the rejection(s) made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 10 and 18 of the CMC liner being in continuous contact with the monolithic ceramic shell.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Albrecht (US Patent No: 7,326,030), Holowczak (US Patent No: 6,451,416), and Spangler (US Patent No: 8,807,945).
Claim Objections
Claims 24, 26, and 27 are objected to because of the following informalities:  “continuous interfacial contact” in Claims 24, 26, and 27 should read “continuous contact” to be consistent with Claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 24 discloses the limitation “a liner tail that extends in the flow discharge passage” in Line 3.  However, Claim 24 depends upon Claim 10, and Claim 10 already discloses a liner tail.  It is unclear whether the liner tail in Claim 24 is the same as or different from the liner tail in Claim 10, and if they are the same, it is unclear whether the liner tail extends in the flow discharge passage, since Claim 24 discloses this limitation but Claim 10 does not.
For the purposes of compact prosecution, the liner tail in Claim 24 is being treated as being the same as the liner tail in Claim 10 and extending in the flow discharge passage.
Claim 29 recites the limitations "the first/second monolithic ceramic exterior wall" in Lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Neither Claim 29 nor Claims 10, 24, or 25 (upon which Claim 29 depends) disclose a first/second monolithic ceramic exterior wall prior to the recitation in Claim 29.
For the purposes of compact prosecution, “the first/second monolithic ceramic exterior wall” is being treated as reciting “the shell pressure side wall” and “the shell suction side wall”.
Claims 25-28 are rejected due to their dependence upon rejected Claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Patent No: 7,326,030) in view of Holowczak (US Patent No: 6,451,416) and Spangler (US Patent No: 8,807,945).
Regarding Claim 10: Albrecht discloses an airfoil (Figure 5, No. 18).  The airfoil comprises a shell (32) defining a leading end (20), a shell pressure side wall (24), and a shell suction side wall (26), the shell circumscribing a core passage (46); a ceramic matrix composite (CMC) liner (30; Column 4, Lines 7-9) defining a liner pressure side wall lining the shell pressure side wall and a liner suction side wall lining the shell suction side wall (Figure 5), the liner pressure side wall and the liner suction side wall converging to form a liner tail (Figure 5 – liner walls move closer together in a trailing edge region), the shell pressure side wall and the shell suction side wall converging around the liner tail in a trailing edge region (Figure 5), and the CMC liner being in continuous contact with the shell across the shell pressure side wall from the trailing edge region, across the leading end, and across the shell suction side wall to the trailing end 
 Holowczak teaches an airfoil (Figure 1, No. 10), the airfoil comprising a ceramic matrix composite liner (14; Column 4, Lines 29-31) between first and second monolithic ceramic exterior walls (12; Column 4, Lines 27-29) (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shell of the airfoil of Albrecht out of a monolithic ceramic, as taught by Holowczak, for the purpose of providing the airfoil with both improved temperature resistance and greater impact resistance, due to the airfoil comprising a monolithic ceramic outer layer and a ceramic matrix composite inner layer, while also lowering the cost of producing the airfoil (Column 2, Lines 62-67; Column 3, Lines 1-11).
Spangler teaches an airfoil (Figures 2-3, No. 40) comprising a flow discharge passage (62B), wherein pedestals (54) are disposed in the flow discharge passage (Figure 3; Column 3, Lines 33-35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil of Albrecht with pedestals disposed in the flow discharge passage, as taught by Spangler, for the purpose of producing proper pressure differentials within the airfoil and providing a degree of heat transfer enhancement by producing a large wake (Column 5, Lines 3-6).
Regarding Claim 11: Albrecht, as modified by Holowczak and Spangler, discloses the airfoil as recited in Claim 10, wherein the pedestals are bonded to at least one of the shell pressure side wall or the shell suction side wall (Spangler: Claim 1).
Regarding Claim 18: Albrecht discloses an airfoil (Figure 5, No. 18).  The airfoil comprises a shell (32) defining a leading end (20), a shell pressure side wall (24), and a shell suction side wall (26), the shell pressure side wall and the shell suction side wall converging around the liner tail in a trailing edge region (Figure 5); a ceramic matrix composite (CMC) liner (30; Column 4, Lines 7-9) lining the shell and being in continuous contact with the shell across the shell pressure side wall from the trailing edge region, across the leading end, and across the shell suction side wall to the trailing end region (Figure 5); and a flow discharge passage in the trailing edge region between the shell pressure side wall and the shell suction side wall (Figure 5).  Albrecht, however, fails to disclose the shell being a monolithic ceramic shell and pedestals being disposed in the flow discharge passage, each pedestal being bonded to the shell pressure and suction side walls.
 Holowczak teaches an airfoil (Figure 1, No. 10), the airfoil comprising a ceramic matrix composite liner (14; Column 4, Lines 29-31) between first and second monolithic ceramic exterior walls (12; Column 4, Lines 27-29) (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shell of the airfoil of Albrecht out of a monolithic ceramic, as taught by Holowczak, for the purpose of providing the airfoil with both improved temperature resistance and greater impact resistance, due to the airfoil comprising a monolithic ceramic outer layer and a ceramic matrix composite inner 
Spangler teaches an airfoil (Figures 2-3, No. 40) comprising a flow discharge passage (62B), wherein pedestals (54) are disposed in the flow discharge passage (Figure 3; Column 3, Lines 33-35), wherein the pedestals are bonded to the shell pressure side wall and the shell suction side wall (Claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil of Albrecht with pedestals disposed in the flow discharge passage and bonded to the shell pressure and suction side walls, as taught by Spangler, for the purpose of producing proper pressure differentials within the airfoil and providing a degree of heat transfer enhancement by producing a large wake (Column 5, Lines 3-6).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, Holowczak, and Spangler as applied to claim  above, and further in view of Duelm (US Publication No: 2016/0230569).
Regarding Claim 12: Albrecht, as modified by Holowczak and Spangler, discloses airfoil as recited in Claim 11; however, Albrecht fails to disclose the pedestals being a monolithic ceramic.
Duelm teaches an airfoil (Figures 1-3, No. 14) comprising an insert (38) in a trailing edge region of the airfoil (Figures 2-3) between layers (46, 48), wherein the insert is made from a monolithic ceramic (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the pedestals of the airfoil of Albrecht, .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, Holowczak, and Spangler as applied to claim 10 above, and further in view of Barker (US Publication No: 2017/0030199).
Regarding Claim 17: Albrecht, as modified by Holowczak and Spangler, discloses the airfoil as recited in Claim 17; however, Albrecht fails to disclose the shell pressure side wall including a cutback.
Barker teaches an airfoil (Figures 1-2, 4, 6, No. 12) comprising a pressure (16, 25) and suction (16, 27) side wall, wherein the pressure side wall includes a cutback (Figures 6 & 15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the pressure side wall of the airfoil of Albrecht, as modified by Holowczak and Spangler, with a cutback, as taught by Barker, for the purpose of at least partially supporting the first exterior wall at a trailing edge portion of the airfoil and thus minimizing a thickness of the trailing edge (Paragraph [0060]; Paragraph [0090], Lines 5-9).
Allowable Subject Matter
Claims 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an airfoil comprising a monolithic ceramic shell, a CMC liner, a flow discharge passage, and pedestals disposed in said passage, wherein the pedestals are bonded to the CMC liner, wherein the liner pressure and suction side walls meet to form the liner tail, and wherein the liner tail divides the flow discharge passage into sub-passages.  Albrecht, as modified by Holowczak and Spangler, teaches an airfoil comprising a monolithic ceramic shell, a CMC liner, a flow discharge passage, and pedestals disposed in said passage; however, the pedestals are not bonded to the CMC liner, the liner pressure and suction sides do not meet but rather remain separated despite moving closer together, and the liner tail does not divide the flow discharge passage into sub-passages.  The prior art fails to disclose the airfoil as claimed in Claims 13-16 and 19-20; therefore, Claims 13-16 and 19-20 contain allowable subject matter.
Claims 24-29 would be allowable if rewritten to overcome both the objections to the claims and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an airfoil comprising a monolithic ceramic shell, a CMC liner, a flow discharge passage, and pedestals disposed in said passage, wherein in the trailing edge region the CMC liner departs from the continuous contact with the monolithic ceramic shell such that the pressure and suction side walls converge to form the liner tail that 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745